internal_revenue_service p o box cincinnati oh number release date date date department of the treasury employer_identification_number contact person - id number contact telephone number legend uil v dollars amount w dollars amount x program y company z company dear you asked for advance approval of your employer-related scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding employer-related scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding employer-related scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provided in code sec_117 description of your request your letter indicates you will operate an employer-related scholarship program called x the purpose of x is to establish and operate an educational scholarship program for the employees of and the dependents of the employees of y you initially plan to offer four scholarships in the amount of v dollars to eligible employees of y and two scholarships in the amount of w dollars to dependent_children of eligible employees of y you will determine by the end of each calendar_year the number and letter catalog number 58264e amount of grants to be made available for the following year based on a projected budget awards are not renewable however students may reapply to the program each year they meet eligibility requirements the employees of y will receive notice of x in the form of company press releases posters and company emails the following criteria will be used to determine eligibility for x e e e e applicants must be full-time or part-time active employees of y who have a minimum of six months of service with the company as of the application deadline date or be dependent_children age and under of active y employees full- time who have a minimum of six months employment with the company as of the application deadline date y employee applicants must be enrolled or be planning to be enrolled in at least a part-time undergraduate or graduate course of study with a minimum of six credit hours at an accredited two-year or four-year college or university graduate school or a certificate from a vocational technical school and working towards a post-secondary degree applicants that are dependent_children of employees of y must be high school seniors or current post-secondary undergraduate or graduate students who are enrolled or are planning to enroll in a full-time or part-time undergraduate or graduate course of study with a minimum of six credit hours at an accredited two year or four-year college or university graduate school or a certificate from a vocational technical school dependent_children of employees of y are defined as biological step or legally adopted children living in the employee’s household or primarily supported by the employee and are age or under the x selection criteria will include consideration of academic performance demonstrated leadership and participation in school and community activities work experience a statement of career and educational goals and objectives and unusual personal or family circumstances you have engaged z an unrelated third party to administer x z will evaluate applications select and notify winners confirm school enrollment and provide you with management reports to summarize program activity and results z will have the sole decision-making authority to evaluate scholarship applications and select award recipients based on the above-mentioned criteria provided by you catalog number 58264e letter you plan to conduct your scholarship program in accordance with the guidelines of sections dollar_figure through dollar_figure of revproc_76_47 however you cannot guarantee that your scholarship program will meet the percentage guidelines set out revproc_76_47 each year you reasonably believe that your program will satisfy the percent test of section dollar_figure each year but you have not determined whether the program will in fact meet that test you will undertake reasonable efforts to secure sufficient applications to satisfy the percent test of the section dollar_figure but you also anticipate that in some years the number of eligible applications will be insufficient to satisfy the test due to the small number and size of the scholarship program relative to the number of employees of y you have determined that the expense that would needed to be incurred to determine whether you met the percentage tests each year would be greatly out of proportion to the amount and size of the scholarship program however you firmly believe your scholarship program meets the facts_and_circumstances_test under revproc_76_47 and is analogous to revrul_86_90 where the irs ruled that that taxpayer’s grant program satisfied the facts_and_circumstances_test the primary purpose of your scholarship program x is to educate recipients in their individual capacities and not to provide extra compensation or other employment incentives to employees of y the following facts support you meeting the facts and circumstances’ test i il independence of the selection committee you have retained the services of z an entirely independent party from y to serve as the selection committee for the scholarship recipients unrestricted course of study the recipients of the scholarships are not limited in any manner in the course of study they seek to pursue or the institution they desire to pursue their course of study the only requirements are that recipients are enrolled or are planning to enroll in a full-time or part-time undergraduate or graduate course of study with a minimum of six credit hours at an accredited two-year or four-year college or university graduate school or a certificate from a vocational technical school iii objective selection criteria through z recipients for scholarships will be selected based on objective criteria such as consideration of academic performance demonstrated leadership participation in school and community activities work experience a statement of career and educational goals and objectives unusual and interesting family circumstances and outside appraisals and recommendations iv eligible employees dependents there are no specific groups of eligible employees and there are no specific groups of employees that are disqualified from receiving a scholarship further continued employment is letter catalog number 58264e not a pre-requisite for continued eligibility provided that the recipient received his or her award while he she or his or her parent was employed by y v size and number of scholarships you plan to offer a small number of scholarships and the amount of each grant is relatively small this small amount is unlikely to be seen as incentive compensation_for the employees of y you represent that you will complete the following arrange to receive and review grantee reports annually and upon completion of the purpose for which the grant was awarded investigate diversion of funds from their intended purposes take all reasonable and appropriate steps to recover the diverted funds ensure other grant funds held by the grantee are used for their intended purposes and withhold further payments to grantees until you obtain grantees’ assurances that future diversions will not occur and that grantees will take extraordinary precautions to prevent future diversions from occurring you represent that you will maintain all records related to the following individual grants including information to evaluate grantees grantees which are identified as a disqualified_person how the amount and purpose of each grant was established and how you established supervision and investigation of the grants described above basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 revproc_76_47 1976_2_cb_670 provides guidelines to determine whether grants a private_foundation makes under an employer-related program to employees or children of employees are scholarship or fellowship grants subject_to the provisions of code sec_117 if the program satisfies the seven conditions in sections dollar_figure through dollar_figure of revproc_76_47 and meets either the applicable_percentage tests described in section dollar_figure of revproc_76_47 or relevant facts and circumstances we will assume the grants are subject_to the provisions of code sec_117 letter catalog number 58264e these tests require that the number of grants awarded to employees’ children in any year won't exceed percent of the number of employees’ children who were eligible for grants were applicants for grants and were considered by the selection committee for grants or the number of grants awarded to employees’ children in any year won't exceed percent of the number of employees’ children who were eligible for grants whether or not they submitted an application or the relevant facts and circumstances to ensure the primary purpose of the program is not to provide extra compensation or other employment incentive and the primary purpose is to educate recipients in their individual capacities you represented that your procedures for awarding grants under this program will meet the requirements of revproc_76_47 in particular an independent selection committee whose members are separate from you your creator and the employer will select individual grant recipients you will not use grants to recruit employees nor will you end a grant if the employee leaves the employer your selection criteria are based upon objective standards that are completely unrelated to employment with y you will not limit the recipient to a course of study that would particularly benefit you or the employer other conditions that apply to this determination this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don’t differ significantly from those described in your original request this determination is in effect as long as your procedures comply with sections dollar_figure through dollar_figure of revproc_76_47 and either the applicable_percentage tests described in section dollar_figure of revproc_76_47 or relevant facts and circumstances if you establish another program covering the same individuals that program must also meet the percentage_test or relevant facts and circumstances this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at letter catalog number 58264e internal_revenue_service exempt_organizations determinations p o box cincinnati oh e e e you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary we've sent a copy of this letter to your representative as indicated in your power_of_attorney please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely stephen a martin director exempt_organizations rulings and agreements letter catalog number 58264e
